Order entered May 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00028-CV

                 CYNTHIA PAROSKI D/B/A DFW VIP POOLS, Appellant

                                               V.

                    STAVICK2, INC. D/B/A TROPIX POOLS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00206-2011

                                           ORDER
       We GRANT appellant’s May 19, 2013 motion for an extension of time to file an

amended brief. Appellant shall file her amended brief on or before June 20, 2013. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE